In an action by a taxpayer to declare invalid and void: (1) the closing and discontinuance of a certain portion of Stamvix Street, in the Borough of Brooklyn, City of New York; and (2) certain agreements between the defendant City of New York and the defendant Liebmann Breweries, Inc., for a release to the latter of the land in such closed portion of the street, and for other incidental relief, all the defendants appeal from so much of an order of the Supreme Court, Kings County, dated July 13,1961, as denied their respective *933cross motions for summary judgment, pursuant to rule 113 of the Rules of Civil Practice. On prior appeals the sufficiency of the complaint in this action was sustained (4 A D 2d 957, affd. 5 NY 2d 200). Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.